Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 20 July 1820
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


            My dear friend
            
              La grange
              July 20h 1820
            
          On my Long wished Return to my farm and to a family Circle, it becomes a firm object for me to let You Hear from me, and to Entreat some Lines Acquainting me with the State of Your Health and personal Concern. this packet is Intrusted to Mr frederick Jacquemone, the worthy Son of my Intimate friend who in the times of the Repucan Government was at the Head of the direction for public instruction. it is the Second Voyage of this Young Man to the U.S. on Commercial Business. He intends Going from Newyork to Haity. I gave him a Letter of Introduction to president Boyer Who wrote to me Some months Ago in terms which Entitle me to Hope my Recommendation will be Acceptable.The Great work of General Enfranchisement to Which, You and I, my dear friend, Have devoted ourselves So many Years Ago, is progressing through innumerable obstacles of despotism, priviledge, and Every kind of political, Sacerdotal, personal Aristocracy. But Never did those Ennemies So effectually defeat the Cause of freedom as when under the Mask of popular Litentiousness, or the glittering Seductions of military Glory, they Spread terror and Oppression, in Concert with the ignorance of an ill Educated population, and the folly of a Misled patriotism. Yet before Our Half Century of Revolutionary times is over we Shall Have the Comfort to See the affairs of Mankind in a good way of improvement. The Late change in Spain Has been welcomed by the patriots of france, particularly at the tribune When the Minister of foreign affairs was obliged to disclaim any intention to oppose it. What Has Lately passed at Naples will receive a Sympathical Applause. There is also Sympathy Between the German and french nations, nay, among Us and the liberal part of the British Empire, However averse they Generally Are to mingle with an Extensive Common interest. in this European Contest Between Right and privilege, france Holds the Honor to be a kind of political Headquarters for liberalism. Much attention is paid to Her debates as if there was an instinctive universal Sentiment that on Her Emancipation depends the Solidity of Every other Succes in the Cause of Europe. Yet When Our Neighbors Have Gained Ground we found ourselves Materially defeated, altho’ the Strugle Has Greatly advanced our Moral Maturity.A great Leading feature in Our Circumstances is that the french Youth being Remarkably More Enlightened than You Have known them, they have Risen above the Spirit of faction, and Care very little about dynasties, Generals, and Even Secondary forms of Government. They are generally Republicans. Jacobinism and Bonapartism are to them objects of disgust. Some traces of the former You find Among Revolutionary Veterans; the other Still lives in the Heart of Military or administrative Companions of Napoleon. Both might be found in the ignorant Mass. But there is Now at the Head of public opinion a Sea of men Quite devoted to the Cause of liberty, and Behind them a Certain Number of military and Civil remnants of the Successive Systems Who Have Remained in or Return to the true principles, while that disposition is generally disputed Among our Young Generations. Hence my predilection for them, I may be permitted to add, their friendship for me, both of which are daily and Severely Reflected Upon By Our Adversaries.in this Situation of things, it Has pleased government, the Ultras and Ministers, now United, the chief as well as the other of the Röal family, (duke d’orlean excepted) to Enter oppenly in the Carrier of Counter Revolution. liberty of the ports, individual liberty Have Been Suspended. a More Inclusive Bill of election Has Been introduced Which altho’ Amended still leaves one forth of the body of Election, already So aristocratical, invested with the privilege of a peculiar College and of a double Vote. attempts of a Serious Nature Have Been Made, and impeachment Had Been Announced against Some of Us. The manifestation of Public opinion Has Been Repress’d By the Sword. and While Every thing Seems to give our adversaries a momentary triumph, they Cannot Suspect that there is more true danger impending on them than Upon the objects of their Animadversion.The Jacobinical and terrorist times Had Crushed the nation and disgusted it. the directors altho’ they have some good institutions, Had nothing Expansive and truly liberal. the imperial Whirlwind Had Hurried a Way the Spirits and Judgment of the people. the two Restorations, intermixed with the remarkable period of the Hundred days, Have put Every thing and Every party Upon its truer and More proper ground; We are Recovering the Sentiments of 89, and Meet them with the Acquirements of the past thirty Years. You know I am Sanguine in My Expectations, but I do not think they will, this time, Be greatly disappointed.Inclosed You will find Some Short Speeches of mine during this Session which Have Since Been printed. I do not Give them to You on Account of Any instrinsic Merit, But as a Specimen of our line of debate; I Send also a pamphlet of my Colleague Benjamin Constant Relating to a very Strange Enterprise Upon our letters to one of our Constituents.My family are with me at La Grange Excepting my Elder grand Daughter Celestine Mauboury, lately married to M. de Brigode, a member of our House; they are gone to their very Agreeable Country Seat in flanders. I am Requested to present to You the most affectionate Respects of our whole Colony. Be the kind interpriter of my Sentiments around You and think often of Your old, obliged, affectionate friendLafayette
            
          M. de tracy Has to Some degree Recovered the Use of His Eyes. Not So much as to Enable Him to Pursue His Publications. He now is in the Country near Moulins.